Exhibit 10.12

Execution Version

FIRST AMENDMENT TO SECURITY AGREEMENT

This First Amendment to Security Agreement, dated as of February 4, 2010 (this
“Amendment”), is entered into by and among API TECHNOLOGIES CORP., a Delaware
corporation (“Company”), ICARUS INVESTMENT CORPORATION, as Collateral Agent, and
the subsidiaries of Company party to the Security Agreement.

BACKGROUND

A. The Holders made a loan to Company in an aggregate principal amount of Twenty
Million dollars ($20,000,000.00) (the “Loan”). The Loan is evidenced, governed
and secured by (i) those certain Secured Promissory Notes, each dated as of
January 20, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Notes”), by Company in favor of the respective holders
thereof, (ii) that certain Security Agreement, dated as of January 20, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among Company, the other Pledging Parties party
thereto, and the Collateral Agent, and (iii) that certain General Security
Agreement, dated as of January 20, 2010, by and among the several Canadian
subsidiaries of the Company party thereto and Collateral Agent.

B. Each of Company, the Subsidiary Grantors and Collateral Agent wishes to amend
the US Security Agreement to release API Defense USA, Inc. and Cryptek USA Corp.
from their obligations as Pledging Parties thereunder.

C. The Collateral Agent is authorized to enter into this Amendment.

AGREEMENT

In consideration of the premises and the mutual agreements contained in this
Amendment, the parties agree as follows:

1. Defined Terms. Unless otherwise defined in this Amendment, all capitalized
terms used herein as defined terms shall have the meanings given to them in the
Security Agreement.

2. Amendment to Security Agreement. In order to meet requirements of the DSS for
security clearance of the facilities operated by API Defense USA, Inc. and
Cryptek USA Corp. (collectively, the “Released Parties”), each of the Released
Parties is hereby released from its obligations as a Pledging Party under the
Security Agreement and any heretofore existing duties or obligations are hereby
deemed satisfied in full.

3. Conditions Precedent. This Amendment shall become effective upon the
execution and delivery of this Amendment by the Collateral Agent, Company and
the other Pledging Parties party to the Security Agreement.

4. Counterparts. This Amendment may be signed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Facsimile copies of signature shall be treated as original
signatures for all purposes under this Amendment.



--------------------------------------------------------------------------------

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to choice of law principles of such State.

6. Headings. The headings of the various paragraphs in this Amendment are for
convenience of reference only and shall not be deemed to modify or restrict the
terms or provisions hereof.

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

PLEDGING PARTIES:     API TECHNOLOGIES CORP.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    API CRYPTEK, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    CRYPTEK USA CORP.     By:  

/s/ Stephen Pudles for

    Name:  

William Anderson

    Title:  

President

    NATIONAL HYBRID, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    KEYTRONICS, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

President

    FILTRAN INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Vice President

 

3



--------------------------------------------------------------------------------

    PACE TECHNOLOGY, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    API NANOFABRICATION AND RESEARCH CORPORATION     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Vice President

    API ELECTRONICS INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

President

    TM SYSTEMS II, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

President

    API SYSTEMS, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    API DEFENSE, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

 

4



--------------------------------------------------------------------------------

    API DEFENSE USA, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

COLLATERAL AGENT:     ICARUS INVESTMENT CORPORATION     By:  

/s/ Jason DeZwirek

    Name:  

Jason DeZwirek

    Title:  

President

 

5